Citation Nr: 0825639	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling from March 1, 2005, to include a separate, 
compensable rating for neurological impairment.  




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

A March 2006 rating decision awarded the veteran a temporary 
100 percent evaluation effective December 8, 2004 based on 
surgical treatment necessitating convalescence with a 
40 percent evaluation assigned starting March 1, 2005.  The 
veteran disagreed with the assignment of a 40 percent 
evaluation as of March 1, 2005 and perfected an appeal as to 
that issue.  


FINDINGS OF FACT

1.  The orthopedic symptoms of degenerative disc disease of 
the lumbar spine are primarily manifested by pain and some 
limitation of motion.  Ankylosis or the functional equivalent 
is not shown.

2.  Incapacitating episodes having a total duration of at 
least 6 weeks during a 12 month period are not shown.

3.  Neurological impairment of the left lower extremity due 
to the service-connected degenerative disc disease of the 
lumbar spine is manifested by no more than mild incomplete 
paralysis of the sciatic nerve.

4.  Significant neurological impairment of the right lower 
extremity is not shown as a result of degenerative disc 
disease of the lumbar spine.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
from March 1, 2005 for the orthopedic manifestations of 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs), 5235 through 5243 (2007).

2.  The criteria for an evaluation of 10 percent, but no 
more, for neurological impairment of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board notes that the third and fourth 
requirements from Vazquez-Flores take their roots from 
element (4) from Dingess/Hartman.  Some of the notice 
provided in this case was issued prior to the decisions in 
Vazquez-Flores and Dingess/Hartman.  As such, some notice 
does not take the form prescribed in those cases.  

In this case, the veteran was sent a notification letter in 
May 2005 (prior to the initial AOJ decision) that informed 
him that to substantiate his claim the evidence needed to 
show that his disability had gotten worse/increased in 
severity and notified him of his and VA's respective duties 
for obtaining evidence.  This letter did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, this letter did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life, or provide proper notice as is 
required by the second, third, and fourth requirements of 
Vazquez-Flores.      

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

In this case, the Board finds that these notice errors did 
not affect the essential fairness of the adjudication.  
Statements made by the veteran show actual knowledge of what 
is needed to substantiate his claim, including medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life, and general knowledge of what the 
requirements are for an increased rating in his case.  
Additionally, the Board finds that the post-adjudicatory 
notice and opportunity to develop the case served to render 
the pre-adjudicatory notice errors as to the third and fourth 
requirements from Vazquez-Flores non-prejudicial.

At the veteran's July 2006 VA examination he reported that 
back pain affects his mobility and activities of daily living 
such as trying to clean his yard, but it does not affect 
grooming, bathing, eating, toileting, or dressing.  He stated 
that he no longer engages in recreational activities and that 
his job performance is affected since he is unable to at 
times ascend or descend ladders and develops back pain with 
driving.  Statements such as this show awareness of what is 
needed to substantiate the claim for an increased rating for 
degenerative disc disease of the lumbar spine, including 
evidence of the effects of any worsening on employment and 
daily life.  In the veteran's October 2006 VA Form 9, he 
states that while it is true that he has mobility, the pain 
he endures on a daily basis is overwhelming at times.  This 
shows an awareness that the evidence needs to show a specific 
level of mobility (in this case limitation or loss of motion) 
to substantiate his claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant that demonstrate an awareness of what was necessary 
to substantiate his claim.  Id. at 49.  This showing of 
actual knowledge satisfies the first and second requirement 
of Vazquez-Flores.

Post-adjudicatory notice and opportunity to develop the case 
served to render pre-adjudicatory notice violations non-
prejudicial regarding the third and fourth requirements of 
Vazquez-Flores.  The veteran filed his claim for increase in 
December 2004 and it was denied in March 2006.  The September 
2006 statement of the case (SOC) noted that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  While this notice was not in 
the form prescribed by the VCAA and relevant case law, the 
veteran was given this notice which served to render the pre-
adjudicatory notice error non-prejudicial.  After the 
September 2006 SOC the veteran's claim was readjudicated in 
July 2006 when the RO issued a supplemental statement of the 
case (SSOC). 

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, VA treatment records, private medical records, 
"buddy statements" and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  VA examinations were provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that degenerative disc disease of the 
lumbar spine is worse than evaluated since March 1, 2005.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability ratings is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

According to the relevant regulations for spinal 
disabilities, DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (intervertebral disc syndrome) are evaluated 
under the following General Rating Formula for Diseases and 
Injuries of the Spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235 to 5243.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, DC 5243.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, in relevant parts:   

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

Id.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, any associated objective neurologic 
abnormalities are to be evaluated separately under an 
appropriate Diagnostic Code if this is more beneficial to the 
veteran than considering the orthopedic and neurological 
manifestations together.  In this case, it is more beneficial 
to give the veteran separate evaluations for his chronic 
orthopedic and neurological manifestations, which is 
explained below.  

The veteran had lumbar laminectomy, L5-S1; medial 
facetectomy, L5-S1, decompression L5 nerve root, neurolysis 
and foraminotomy using the microscope, neurolysis of two 
nerves, L5 and S1; intraoperative interpretation of x-rays 
times one; and harvesting of subcutaneous fat and placement 
of epidural fat graft performed in December 2004.  The 
operative report states that the veteran had a large spur 
affecting the L5 nerve root and good clean out was achieved.  
The veteran was awarded a temporary 100 percent disability 
evaluation following this operation until March 1, 2004, when 
a 40 percent rating was assigned.  The veteran disagrees with 
the 40 percent rating.  

A VA treatment record from August 2005 indicates that the 
veteran was feeling all right following his back surgery 
until June 2005 when he started having pain to the lower back 
and legs.  On examination there were no neurologic signs of 
localization.  The tendon reflexes were normal and Romberg 
sign was negative.  There was no abnormal sensation or 
balance problem.  Pedal and tibial posterior pulses were 
strong on both sides.  The assessment included low back pain; 
however, no diagnosis related to radiculopathy was entered.  
X-rays from September 2005 reportedly showed severe 
spondylosis at L5-S1.  At a November 2005 VA orthopedic 
consultation muscle strength was 5/5, deep tendon reflexes 
were 2+ and sensory was grossly intact.

The veteran was afforded a VA spine examination in January 
2006.  The relevant history was noted.  The veteran 
complained of progressively worsening symptomatology since 
June 2005.  The veteran reported leg or foot weakness weekly 
with daily numbness and paresthesias.  He also reported 
having flare ups nightly lasting for 2 hours causing severe 
functional impairment.  According to the veteran, he had 
constant pain which radiated to the lower extremities and 
groin area, mostly left groin.  Sometimes his lower 
extremities felt cold.

On physical examination, gait and posture were normal.  The 
examiner specifically noted that there were no indications of 
unfavorable ankylosis.  Forward flexion of the thoracolumbar 
spine was to 90 degrees, and extension, bilateral lateral 
flexion and rotation were all to 30 degrees.  All motions had 
pain beginning at the end of the range, except for extension 
where pain began at 20 degrees.  The examiner stated that 
during repetitive flexion of the veteran's lower back there 
was no sign of fatigability or changes in the flexion of his 
lower back.  She did note that in her estimate during 
repetitive use of the veteran's lower back there would be 
mild to moderate functional limitations.  In the examiner's 
estimate, during acute flare ups the total function loss 
would be equated to flexion of his lower back limited to 
50 degrees with moderate functional impairment.

A detailed motor examination revealed left knee extension, 
left ankle dorsiflexion, and left ankle plantar flexion had 
active movement against some resistance while on the right 
these movement had active movement against full resistance.  
Great toe extension was not tested.  A detailed sensory 
examination showed impaired sensation of the left lower 
extremity to vibration, pain (pinprick), and light touch, 
while the right lower extremity only had impaired sensation 
to vibration.  There were normal results for bilateral lower 
extremity position sense, and right lower extremity pain 
(pinprick), and light touch.  There was a subjective report 
of decrease sensory deficits to the left lower extremity.  
Detailed reflex examination showed normal knee jerks and 
hypoactive ankle jerks bilaterally.  Lasegue's sign was 
negative.   

Also noted in the VA examination report were the September 
2005 X-rays showing severe spondylosis at L5-S1 as well as an 
October 2005 magnetic resonance imaging (MRI) of the lumbar 
spine showing left laminectomy with enhancing epidural 
fibrosis about the left S1 nerve root with annular bulging of 
L5-S1 most prominent in the neuroforamen on the left.  The 
diagnosis given by the VA examiner was chronic low back 
strain secondary to severe degenerative disc disease at L5-S1 
with radiculopathy to left lower extremity status post 
laminectomy with secondary epidural fibrosis, found.  The 
examiner noted a significant general occupational effect and 
no effects on daily activities.  

In April 2006, the veteran reported chronic back pain 
radiating to legs down to heels.  The VA nurse practitioner's 
assessment at that time was low back pain with radiculopathy.  

The veteran was afforded another VA spine examination in July 
2006.  The relevant history was noted.  At that examination, 
the veteran reported having daily pain reported as 5 on a 
scale of 10 and exacerbating at a level 10.  Flare ups 
reportedly occurred every 3 months and lasted from 2 to 3 
days.  At the time of the examination the pain was on 
lumbosacral area with a shooting pain in the left leg all the 
way to the ankle.  The veteran reported 6 days of physician-
sanctioned work loss.  He denied weight loss, fevers, 
malaise, dizziness, visual disturbance, numbness, weakness, 
bladder complaints, bowel complaints, or erectile dysfunction 
and did not use a cane, crutch, walker, or back brace.  

On physical examination, forward flexion of the lumbosacral 
spine was to 80 degrees with pain beginning at 40 degrees.  
Extension and right and left lateral and rotary motion were 
all to 20 degrees.  There was tenderness over the L3-L5 
interspace and a 3+ paraspinous muscle spasm with 
recruitment.  Straight leg raise was negative on the right 
and positive at 60 degrees on the left with radicular pain to 
the left ankle.  Gait was antalgic to the left secondary to 
back pain.  The examiner estimated that there would be lumbar 
functional limitation after repetitive use of severe severity 
manifested by pain.  Reflexes were 1+ at the patella and 0 at 
the Achilles tendon reflexes.  The diagnosis given was low 
back pain secondary to diskogenic disease at L5-S1 
distribution secondary to herniated disk and spinal stenosis, 
severity is severe.  

The veteran's wife, son, and daughter-in-law have submitted 
statements essentially relaying that they have witnessed the 
veteran having frequent back and leg pain and complaints.  
The veteran has made similar statements.  In this regard, the 
veteran and his wife, son and daughter-in-law are competent 
to testify about observable symptoms and the observations 
regarding the veteran's pain and observable symptomatology 
have been considered.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
none of these individuals has been shown to be a medical 
professional; accordingly, they are not competent to enter a 
diagnosis, such as lumbar radiculopathy to the right lower 
extremity, as that requires a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Orthopedic Manifestations

For the veteran to warrant an evaluation in excess of 
40 percent for the orthopedic manifestations of degenerative 
disc disease of the lumbar spine the evidence would need to 
show unfavorable ankylosis of the entire thoracolumbar spine 
or the functional equivalent of this condition.  See 
38 C.F.R. § 4.71a, DCs 5235 to 5243; see also DeLuca, 8 Vet. 
App. 202.  

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243, Note 6.  Additionally, in order to warrant a higher 
evaluation the veteran would have to show that any ankylosis 
was unfavorable.  Under the current provisions that means 
that fixation of the spine is not in the neutral position 
(zero degrees) and that ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id.  

In this case, even considering the effects of pain and 
functional loss caused by repetitive use, unfavorable 
ankylosis is not shown.  The competent medical evidence shows 
that the veteran has flexion in his spine.  For example, at 
the veteran's January 2006 VA examination it was reported 
that he had forward flexion of his spine to 90 degrees.  The 
examiner did estimate during repetitive use of the veteran's 
lower back there would be mild to moderate functional 
limitations.  The examiner also estimated that during acute 
flare ups the total function loss would be equated to flexion 
of his lower back limited to 50 degrees with moderate 
functional impairment.  Even considering flexion limited to 
50 degrees (the veteran reported daily flare ups at that 
time), motion in the thoracolumbar spine is still shown.  The 
examiner specifically noted that there were no indications of 
unfavorable ankylosis.  At the veteran's July 2006 VA 
examination he reported more infrequent flare ups (every 3 
months) and physical examination revealed forward flexion of 
the lumbosacral spine to 80 degrees with pain beginning at 40 
degrees.  The examiner estimated that there would be lumbar 
functional limitation after repetitive use of severe severity 
manifested by pain.  These findings do not show the 
equivalent of a portion of the spine fixed in flexion or 
extension at an unfavorable angle.  Accordingly, an 
evaluation in excess of 40 percent is not warranted based on 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243.  Moreover, it appears given the motion figures recorded 
that some consideration to repetitive use restrictions.  
There is no basis for a higher rating in this matter.
 
The veteran could also warrant an evaluation in excess of 
40 percent based on incapacitating episodes caused by the 
orthopedic and neurological manifestations of degenerative 
disc disease of the lumbar spine (combined).  In this case, 
incapacitating episodes having a total duration of at least 6 
weeks during a 12 month period are not shown by the competent 
evidence of record.  Accordingly, a higher rating is not 
warranted when considering the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  

Neurological Manifestations

After reviewing the evidence on file, the Board finds that 
the veteran's disability should be rated separately for the 
orthopedic and neurological symptoms.  The veteran's 
neurological impairment is best evaluated under DC 8520, 
which addresses paralysis of the sciatic nerve.  Total 
paralysis of the sciatic nerve is manifested by the foot 
dangling and dropping, no active movement possible of the 
muscles below the knee, and "weakened or (very rarely) 
lost" flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.  
Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Id.  An 80 percent 
disability rating is warranted for complete paralysis of the 
sciatic nerve.  Id.

The words "mild," "moderate," "moderately severe," and 
"severe" as used in the various Diagnostic Codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions."  
38 C.F.R. § 4.6 (2007).  

The evidence shows that the veteran has a neurological 
impairment in the left lower extremity as a result of 
degenerative disc disease of the lumbar spine.  The January 
2006 VA examiner's diagnosis was chronic low back strain 
secondary to severe degenerative disc disease at L5-S1 with 
radiculopathy to the left lower extremity status post 
laminectomy with secondary epidural fibrosis, found.  

After a careful review of the competent medical evidence of 
record, the Board finds that the evidence supports a finding 
that the veteran warrants a 10 percent evaluation for a 
neurological impairment in the left lower extremity; however, 
the preponderance of the evidence is against a finding that 
the neurological impairment of the left lower extremity 
warrants more than a 10 percent evaluation.  The veteran 
complains of pain in his left lower extremity and leg or foot 
weakness with numbness and paresthesias.  His wife, son, and 
daughter-in-law have also noted his complaints and their 
observations of the veteran having leg pain.  At a November 
2005 VA orthopedic consultation muscle strength was 5/5, deep 
tendon reflexes were 2+ and sensory was grossly intact.  The 
veteran's January 2006 VA examination showed left knee 
extension, left ankle dorsiflexion, and left ankle plantar 
flexion had active movement against some resistance but not 
against full resistance.  Also shown were impaired sensation 
of the left lower extremity to vibration, pain (pinprick), 
and light touch and normal knee jerks and hypoactive ankle 
jerks bilaterally.  The Board associates symptoms such as 
these with "mild" incomplete paralysis of the sciatic 
nerve, rather than "moderate."  See id.  

While the evidence supports a finding that the veteran has 
radiculopathy in the left lower extremity, the preponderance 
of the evidence is against a finding that he 
has radiculopathy in the right lower extremity.  The January 
2006 VA examiner specifically noted the veteran had left 
lower extremity radiculopathy, but made no mention of it in 
the right lower extremity.  Also, the July 2006 VA examiner 
noted that straight leg raise was negative on the right (as 
opposed to the left which was positive at 60 degrees).  While 
there is an April 2006 assessment of lumbar radiculopathy 
without reference to which extremity, the clinical findings 
in that medical record did not demonstrate positive findings 
associating any right lower extremity complaints to the 
veteran's degenerative disc disease of the lumbar spine.  The 
April 2006 non-specific assessment of lumbar radiculopathy 
was noted in an unscheduled clinic note by a VA nurse 
practitioner after what appears to be little in way of 
examination or review of records.  In contrast, it appears 
that in January 2006 the Chief of the Special Examinations 
Unit of a VA Medical Center made a specific diagnosis that 
included radiculopathy to the left lower extremity but was 
silent as to any radiculopathy to the right lower extremity.  
This diagnosis was made after what appears to be an extensive 
examination of the veteran and a review of the relevant 
history.  

The Board wishes to make clear that it has considered the 
statements by the veteran and his wife, son, and daughter-in-
law regarding the veteran having right leg pain and 
complaints; however, these statements do not establish that 
this symptomatology is referable to the veteran's service-
connected degenerative disc disease of the lumbar spine.

Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 40 and 10 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
40 percent for the orthopedic manifestations of degenerative 
disc disease of the lumbar spine and in excess of 10 percent 
for neurological impairment of the left lower extremity, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  
 
In this case, the veteran appears to have been 
hospitalization in connection with back surgery and has 
missed some work.  The veteran was awarded a temporary 
100 percent evaluation for convalescence after his December 
2004 back surgery and the 40 percent disability rating at 
issue is in effect after that temporary award ended.  
Frequent hospitalizations after that time are not shown.  At 
the veteran's most recent VA examination in July 2006 he 
stated that he had 6 days of physician-sanctioned work loss.  
The Board does not associate the amount of work loss shown by 
the competent evidence of record with marked interference 
with employment.  The Board is aware that in January 2006 a 
VA examiner noted "significant effects" on general 
occupation; however, the 40 and 10 percent ratings currently 
assigned adequately reflect these effects.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 40 and 10 percent evaluations for 
the respective orthopedic and neurological (in the left lower 
extremity) manifestations of degenerative disc disease of the 
lumbar spine are clearly contemplated in the Schedule and 
that the veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 40 percent from 
March 1, 2005 for the orthopedic manifestations of 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an evaluation of 10 percent, but no more, for 
neurological impairment of the left lower extremity is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


